Citation Nr: 1720586	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  15-45 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1956 to December 1957, and from May 1958 to February 1961.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that a remand is necessary for further development to obtain additional VA audiological records.  

The Veteran's file contains incomplete reports of December 17, 2010 and December 8, 2014 VA audiological examinations.  The incomplete reports do not contain the hearing acuity measurements that were recorded.  The relevant VA audiological measurements must be obtained and considered by the AOJ prior to Board review of the Veteran's claim for a higher rating.

Considering that the most recent valid VA audiological examination for rating purposes was performed in June 2011, the Veteran should be provided a new VA audiological examination to determine the current severity of his bilateral hearing loss.  Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should attempt to obtain the results of the December 17, 2010 and December 8, 2014 VA audiological testing.  If the results are not available, such should be noted in the record.

2.  Schedule the Veteran for an audiological examination to determine the current severity of his service-connected bilateral hearing loss disability. 

4. After the development requested above has been completed to the extent possible, the AOJ should readjudicate the matter on appeal.  If the benefit sought on appeal is not granted, he should be furnished a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




